DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 10-20.

Allowable Subject Matter
Claims 1,3-9,21-25 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: circulating a cooling fluid in at least one channel of a pedestal: exposing a backside of the substrate located on the pedestal to a cooling gas to cool a substrate located on the pedestal to a temperature of less than 70 degrees Celsius; and flowing a hydrogen gas over a topside of the substrate after the cooling of the substrate to maximize a cleaning effect of the hydrogen gas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi (US Pub No. 20040211365), Chakrapani et al (US Pub No. 20140370717), Yi et al (US Pub No. 20160047596), Tolle et al (US Pub No. 20160265112), Fan et al (US Pub No. 20190035638).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895